 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RONALD COHN, INC. d/b/a SPROUTS                   Case No.: 19cv848-JAH (RBB)
     FARMERS MARKET, a California
11   corporation,
                                                       AMENDED ORDER RESETTING
12                                    Plaintiff,       MOTION TO DISMISS AND
     v.                                                MOTION TO STRIKE HEARING
13
14   SPROUTS FARMERS MARKETS, INC.,
     a Delaware corporation; f/k/a and d/b/a
15   SPROUTS FARMERS MARKETS, LLC,
     a Delaware limited lability company,
16
                                   Defendants.
17
18
19         On the Court’s own motion, IT IS HEREBY ORDERED the Motion to Dismiss and
20   Motion to Strike hearing set for March 16, 2020, is VACATED and RESET to April 2,
21   2020, at 10:30 a.m. The parties shall appear telephonically.
22         IT IS SO ORDERED.
23
24
25   DATED: March 18, 2020
26
                                                   ___________________________
27                                                 Hon. John A. Houston
28                                                 United States District Judge

                                                   1
